DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 01/13/2021.
Applicant’s cancelation of claims 5-7, 12, and 14-16 is acknowledged and require no further examining.  Claims 1-4, 8-11, 13, and 17-18 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over reference Maglione (EP 2736025) in view of reference Hashimoto (9045309).
It should be pointed out that, in an apparatus claim, the functional description is being treated as a functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation.
Regarding claim 1, Maglione discloses a sheet storing apparatus (31) comprising:
a inlet section (StEq) through which sheets are taken in from outside of the apparatus into the apparatus;
a storing unit (34a, 34b, 38, 46) configured to mount a storage bag (33) in a storing area of the storage unit (34a, 34b, 38, 46), wherein the storage bag (33) being for storing the sheets (32) taken in into the apparatus; and
a counter (column 4 lines 31-33) configured to determine the number of sheets to be stored in the storage bag (33) mounted in the storing area of the storing unit (34a, 34b, 38, 46),
a holding member (34a, 34b) disposed in the storing unit (34a, 34b, 38, 46),
wherein the holding member (34a, 34b) is configured to hold an upper part, near the opening, of the storage bag (33) mounted in the storing area of the storing unit (34a, 34b, 38, 46);
a stage (38) disposed below the holding member in the storing unit (34a, 34b, 38, 46),
wherein the stage (38) is configured to support the sheets (32) stored in the storage bag (33) from below via the storage bag (33), and configured to move up and down between an first position (HP) and a second position (LP) below the first positon (HP); and
a controller (column 5 lines 5-10) configured to stop the sage (38) one or more times between the first position (HP) and the second position (LP) based on the number of sheets (32) determined by the recognition unit.

However, Maglione does not disclose a transport unit configured to transport the sheets taken into the apparatus.
Hashimoto disclose a sheet storing apparatus (20) comprising: an inlet (21) through which sheets are taken in from outside of the apparatus (20), a transport unit (23) configured to transport the sheets taken into the apparatus (20), and a storing unit (26) that receives the sheets from the transport unit (23). (Figure 2 and Column 10 lines 63-67 through Column 11 lines 1-3, Column 11 lines 26-31)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sheet storing apparatus of Maglione by incorporating the transport unit as taught by Hashimoto, since such a modification would ensure that the inserted sheets are transported to the storing unit.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over reference Maglione (EP 2736025) in view of reference Hashimoto (9045309) as applied to claim 1 above, and further in view of reference Ahokas et al. (4069925).
It should be pointed out that, in an apparatus claim, the functional description is being treated as a functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation.
Regarding claim 2, Maglione and  discloses the claimed invention as stated above but do not comparing the counted number of sheets to a predetermined number.
Ahokas et al. disclose a staking apparatus comprising a support section (22) that is moved form a highest most position to a lowest most position by a drive section (40); and a counter means (29), wherein, when the counter means (29) matches a predetermined number, the support section (22) is automatically lowered to the lowest most position. (Column 6 lines 1-16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the control section of Maglione by incorporating the function of automatically lowering the support section to the final position when the counted sheets matches a predetermined number as taught by Ahokas et al., since column 1 lines 45-50 of Ahokas et al. states such a modification would improve efficiently while prevent operation problems.
Maglione discloses the controller is configured to lower the stage as number of sheets in the storage bag increase in order to keep the top of the stack at a substantially constant level. (Column 5 lines 5-10)  When modifying Maglione in view of Ahokas et al., in the case where the number of counted sheets is less than a predetermined number, stop the stage a greater number of times than a number of time in a case where the number of counted sheets is predetermined number or more.
Regarding claim 3, Maglione modified by Hashimoto and Ahokas et al. disclose, when the controller (Maglione – column 5 lines 5-10) determines that the number of counted sheets is a predetermined number or more, the controller (Maglione – column 5 lines 5-10) controls the stage such that the stage moves down from the first position 
Regarding claim 4, Maglion disclose the stage is lowered based on the number of counted sheets. (Column 5 lines 5-10)  When the stage has been lowered based on the number of counted sheets, the support section is interpreted to stop to determine the next number of counted sheets.
Therefore, Maglione modified by Hashimoto and Ahokas et al. is interpreted to disclose, when the controller determines the number of counted sheets is less than a predetermined number, the controller controls the stage such that the stage stops one or more times during a movement of the stage form the first position to the second position. (Maglione – Column 5 lines 5-10) (Ahokas et al. – Column 5 lines 1-7)
Regarding claim 8, Maglione disclose the stage is gradually lowered as the control section lowers the support section based on the number of counted sheets. (Column 5 lines 5-10)  Ahokas et al. discloses when the number of counted of sheets matches the predetermined number, the stage is automatically lowered to the final position. (Ahokas et al. – Column 6 lines 1-16)  This implies the automatic lowering is not gradual.
Therefore, Maglione modified by Ahokas et al. is interpreted to disclose, when the number of counted sheets is less than a predetermined number, the controller is configured to reduce a movement speed of the stage compared to a case where the number of counted sheets is the predetermined number or more.

Claims 9-11, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over reference Maglione (EP 2736025) in view of references Hashimoto (9045309) and Ahokas et al. (4069925) as applied to claim 1 above, and further in view of reference Takahashi (WO 2016/136517).
Regarding claim 9, Maglione modified by Hashimoto and Ahokas et al. disclose the claimed invention as stated above but do not disclose a pusher and a pressing drive section.
Takahashi discloses a sheet storing apparatus comprising: a pusher (46) disposed in the storing unit (32), wherein the pusher (46) is configured to move up and down and press the sheets in the storage bag; and a controller (50) that controls the movement of the pusher (47). (Figure 2 and Page 7 lines 7-9, Page 9 lines 6-10)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Maglione by incorporating the pusher as taught by Takahashi, since page 10 lines 13-15 of Takahashi states such a modification would prevent the sheets from being inclined with respect to the horizontal direction.
Regarding claim 10, Maglione modified by Hashimoto, Ahokas et al., and Takahashi disclose, when the number of counted sheets is less than a predetermined number, the controller (Maglione – column 5 lines 5-10) controls the pusher (Takahashi – 46) and the stage (Maglione – 38) such that the pusher (Takahashi – 46) and the stage (Maglione – 38) clamp the sheets (Maglione – 32) stored in the storage bag (Maglione – 33) and the stage (Maglione – 38) down while the sheets are clamped by 
Regarding claim 11, Maglione modified by Hashimoto, Ahokas et al., and Takahashi disclose the controller (Maglione – column 5 lines 5-10) is configured to control the stage (Maglione – 38) and the pressing drive section (Takahashi – 47) so as to move the stage (Maglione – 38) and the pusher (Takahashi – 46) such that the stage (Maglione – 38) and the pusher (Takahashi – 46) move down. (Maglione – Column 5 lines 5-10) (Takahashi – Page 12 lines 4-9)
Regarding claim 13, Maglione discloses the holding section (34a, 34b) includes a first holding section (34a) and a second holding section (34b), wherein the first (34a) and the second (34b) holding sections are configured to hold an upper part of the storage bag (33). (Figure 6 and Column 2 lines 51-56)
However, Maglione modified by Hashimoto, Ahokas et al., and Takahashi do not disclose the stage includes a first stage and second stage.
Takahashi discloses a sheet storing apparatus comprising a first stage (40) and a second stage (40), wherein the first stage and the second stage are configured to move toward each other prior to moving the first and second holding section toward each other. (Figure 10 and Page 10 lines 53-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the support section of Maglione by incorporating the first and second support section as taught by Takahashi, since such a modification would automatically situated the bottom of the storage bag within the support section.
Regarding claim 17, Maglione modified by Hashimoto, Ahokas et al., and Takahashi disclose the claimed invention as stated above but do not disclose the stage is provided with a heater.
Takahashi disclose the stage (40) is provided with a heater (42) configured to heat seal a lower part of the held storage bag and the holding member (36) is provided with a heater (38) configured to heat seal the opening of the storage bag. (Figure 8-9 and Page 5 lines 59-60 through Page 6 lines 1-5, Page 6 lines 41-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the stage and holding member of Maglione by incorporating the heat in the stage and in the holder member, since such a modification would ensure the sealed portions of the storage bag is as close as possible to the top and bottom of the stack.
Regarding claim 18, Maglione modified by Hashimoto, Ahokas et al., and Takahashi disclose the holding member (Maglione – 34a, 34b) is provided with a heater (Takahashi – 38) configured to heat seal the opening of the storage bag held by the holding member, and the controller (Maglione – column 5 lines 5-10) is configured to control the stage (Maglione – 38) moves down to the second position, the heater seals the opening of the storage bag in which the sheets are stored. (Takahashi – Page 5 lines 59-60 through Page 6 lines 1-5)




Response to Amendment
The Amendments filed on 01/13/2021 have been entered.  Applicant’s cancelation of claims 5-7, 12, and 14-16 is acknowledged and require no further examining.  Claims 1-4, 8-11, 13, and 17-18 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Maglione (EP 2736025), in view of the amendments to the Claims, Examiner withdraws the 102 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Maglione (EP 2736025) modified by reference Hashimoto (9045309).
Applicant states:
Applicant respectfully submits that MAGLIONE does not disclose that the moving means 46 stops platform 38 one or more times between a position and another position based on the number of banknotes stored in the sack 33 in case where the platform 38 moves down form the position to another position.

In column 4 lines 27-33 of Maglione, the storing device comprising a counting means for counting the number of store banknotes.  In column 5 lines 5-10 of Maglione, the control means lowers the platform based on the number of counted banknotes stored in the bag in order to keep the top of the stack at a substantially constant level.  This implies that the control means lowers the platform when the stack is too high, i.e. 
Therefore, Maglione does disclose a counter configured to count a number of transported sheets to be stored in the storage bag mounted in the storing unit, and a controller configured to stop the stage one or more times between the first position and the second position based on the number of transported sheets counted by the counter.
Applicant states:
Additionally, to the extend such an assertion is made, Applicant respectfully note that in Maglione, lower parts of the sack 33 are not sealed.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lower parts of the sack being sealed) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 12, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731